Citation Nr: 9929478	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-33 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for service 
connected residuals of a fracture of the right ring finger.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from November 1984 to November 
1988.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, in 
September 1996 that denied the claimed benefits.


REMAND

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In a September 1996 
letter from the veteran seeking an increased rating for his 
service-connected residuals of a fracture of the right ring 
finger, he asserted that his disability had become worse.  
The veteran's claim is therefore considered to be well 
grounded.

The Department of Veterans Affairs (VA) has a duty to 
assist the appellant in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States 
Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support his 
claim includes obtaining medical records to which he has 
referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a 
determination as to the adequacy of the record.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

The veteran has stated that he has pain in conjunction 
with his service-connected disability, and that such 
disability has increased in severity.  The record 
indicates that the last VA examination which assessed 
the residuals of the veteran's fracture of the right 
ring finger was in May 1989.  No examinations of the 
veteran's service-connected disability have been ordered 
since that time, despite the veteran's contention of an 
increase in severity.  The veteran should be afforded 
another VA examination in order to assess the current 
status of his service-connected right ring finger 
disability.

In addition, the Board notes that there is some 
confusion in the record as which finger or fingers were 
injured in service.  The service medical records make 
references at different times to injury involving the 
fourth and/or fifth finger of the right hand and when 
examined by the VA in 1989, it appears that all findings 
were reported concerning the fifth finger (little 
finger) both on clinical and x-ray examinations, but the 
RO granted service connection for the right ring finger.  
Findings need to be clarified.

Therefore, this case is REMANDED for the following 
additional actions:  

1.  The RO should contact the veteran  
and request that the veteran submit the 
names and addresses of all health care 
providers, VA or private, who have 
evaluated or treated him for symptoms 
related to his service-connected 
disability since August 1997.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
the service connected disability.  The 
examiner must elicit from the veteran a 
detailed history concerning the nature of 
the injury incurred during service and 
the specific finger or fingers involved.  
The claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should be 
asked to determine which finger or 
fingers were involved in the original 
injury and ascertain whether that finger 
or fingers of the veteran's right hand 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right hand is used repeatedly over a 
period of time.  This determination 
should if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, with 
particular consideration to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 in regard to the veteran's 
orthopedic disability and make an 
assessment as to which finger(s) is/are 
service connected.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case concerning all additional 
evidence added to the record and they 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












